PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
YUEN et al.
Application No. 14/078,441
Filed: October 23, 2020
Attorney Docket No. 83862/00772
:
:
:      DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.182, filed November 24, 2020 which is being treated as a petition under 37 CFR 1.181 (no fee), requesting refund of the filing fee for the above-identified application.

The petition is GRANTED.

Petitioner asserts that the instant application was an unintended duplicate filing via EFS-Web. 

37 CFR 1.26(a) states, in part:  “The Director may refund any fee paid by mistake or in excess of that required.  A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee.”

However, the Office may find a mistake pursuant to 37 CFR 1.26, waive the presumption in 37 CFR 1.26 that applications are not entitled to filing fee refunds, and refund the filing fees associated with unintended duplicate application filings via EFS-Web. 

The Office has accepted petitioner’s statement as an assertion that the duplicate application was filed by mistake.  Accordingly, the filing fee of $2,280.00, submitted on October 23, 2020, has been credited to petitioner’s credit card account.

As no further action will be taken in this application, the request for refund of the filing fee is also being construed as a request to expressly abandon the above-mentioned application.  Accordingly, this matter is being referred to the Office of Patent Publication for express abandonment of the subject application.

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions